Citation Nr: 1723490	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to April 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active military service from June 1982 to September 1985.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

The Veteran, his wife, and his friend testified at a hearing at the RO in January 2015 before the undersigned Veterans Law Judge (videoconference hearing).  A transcript of the hearing is of record. 

Following the hearing, the Board remanded this matter for additional development, to include a VA examination.  The requested development was performed.  

Following the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, in a May 2015 rating determination, granted a TDIU and assigned an effective date of April 1, 2014.  A Supplemental Statement of the Case (SSOC) was also issued in May 2015 addressing entitlement to a TDIU prior to April 1, 2014.

Based upon the AMC's actions, the Board has listed the issue as such on the title page of this decision.

As will be discussed in further detail below, this matter must once again be remanded for further development, in accordance with the Veteran's representative's request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to entitlement to a TDIU prior to April 1, 2014, during this period, the Veteran was service-connected for status post septoplasty and Caldwell-Luc procedures with right maxillary sinusitis, rated as 50 percent disabling, as well as bronchitis, rated as 10 percent disabling prior to December 1, 2013, and noncompensable from December 1, 2013 to April 1, 2014.  Accordingly, his combined schedular rating was 60 percent prior to December 1, 2013, and 50 percent from December 1, 2013 to April 1, 2014.  

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.

In this case, because the Veteran's combined schedular rating was 60 percent prior to December 1, 2013, and 50 percent from December 1, 2013 to April 1, 2014, he has not met the schedular threshold requirements for the period prior to April 1, 2014.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board cannot grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.

In this case, the Veteran asserts that he is unemployable due to his service-connected bronchitis and sinusitis disabilities.  VA examinations dated in April 2011, May 2011, October 2011, April 2012, February 2013, March 2013, and February 2014 determined that the Veteran's service-connected disabilities either had no impact on his occupational functioning or did not cause unemployability.

A March 2013 VA examiner determined that the Veteran would less likely be able to perform physical work due to his shortness of breath with exertion; however, he as likely as not would be able to perform sedentary work relative to his service-connected conditions based on his ability to report to multiple VA appointments and perform light housework at home.

At the time of a February 2014 VA examination, the Veteran reported an increase in breathlessness despite the regular use of four times daily duonebs as well as inhaled bronchodilator delivered via metered dose inhaler.  He also reported feeling more winded with most physical activity, to include stairs and longer walks.  The Veteran claimed he could not work due to the need to complete inhaled nebulizer treatment four times daily (no reasonable accommodations provided).  The examiner determined that the Veteran was able to perform all activities of daily living and all sedentary work tasks, but failed to give a rationale for this opinion. 

In a January 2015 letter, the Veteran's treating physician stated that the Veteran had restrictive pulmonary physiology with an impaired diffusion capacity.  Despite maximal therapy with multiple treatment strategies, his service-connected conditions prevented him from obtaining and maintaining gainful employment.  He stated that these conditions were permanent in nature with no likelihood of improvement. 

Finally, in the May 2015 VA examination report, prepared in conjunction with the March 2015 Board remand, the examiner, when asked if the Veteran's respiratory condition had an impact on the his ability to work, indicated yes and stated that the Veteran was unable to walk more than 25-50 feet at slow pace without needing an accomodative rest break (due to breathlessness); unable to climb stairs or ladders; unable to perform any jogging, running or other aerobic fitness; used a walker for support due to breathlessness; required use of nebulizer to administer anti-inflammatory and short acting bronchodilator medication in combination; required use of air conditioning during poor air quality days; was unable to sit outside during high pollen or poor air quality days; required use of motorized shopping cart if accompanying spouse to grocery store; did not shop otherwise; stayed housebound mainly on main floor; and was unable to walk to mailbox due to breathlessness. 

In light of the above, although there is some question as to the exact nature and total duration of the Veteran's occupational impairment, there is competent and credible evidence indicating that his service-connected disorders may have rendered the Veteran unemployable prior to April 1, 2014.  

The Veteran's representative, in his January 2017 written argument, requested that the matter be remanded, noting that a review of the evidentiary record indicated that there was a possibility the Veteran could have been considered for an extraschedular evaluation prior to April 1, 2014, but that the case was not referred to the Director of Compensation Services for such an opinion.  He asserted that remand was warranted in order to acquire an opinion as to extraschedular consideration for a TDIU.

Based upon the above, and in conjunction with the Veteran's request, a remand is therefore warranted for referral to the Director, Compensation Service, to consider entitlement to a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation Service the issue of entitlement to an extraschedular TDIU for the period prior to April 1, 2014 under 38 C.F.R. § 4.16(b).  All findings and opinions should be associated with the claims folder.

2.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

